 



Exhibit 10.4
SUBORDINATION AGREEMENT
     This Subordination Agreement (“Agreement”) is made and entered into this
3rd day of April, 2006 among Xponential, Inc., Curtiswood Capital, LLC (each a
“Junior Creditor” and collectively the “Junior Creditors”), American IronHorse
Motorcycle Company, Inc., a Texas corporation (“Debtor”), and Textron Financial
Corporation (“Senior Creditor”).
WITNESSETH:
     WHEREAS, Debtor may from time to time be indebted to Junior Creditors; and
     WHEREAS, Debtor desires to continue to obtain loans, extensions of credit
or other financial accommodations from Senior Creditor; and
     WHEREAS, Senior Creditor is unwilling to continue to provide such financial
accommodations to Debtor unless Junior Creditors and Debtor enter into this
Agreement with Senior Creditor;
     NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable consideration
and the mutual covenants herein and to induce Senior Creditor to continue to
provide financial accommodations to or for the benefit of Debtor, the parties
hereto, intending to be legally bound hereby, do agree as follows:
     1. Definitions. All terms used in this Agreement that are defined in the
UCC shall have the meanings ascribed thereto in the UCC unless otherwise
expressly defined herein. As used in this Agreement, the following terms shall
have the meanings respectively set forth after each such term:
          “Junior Creditor Documents” shall mean the Subordinated Notes and any
and all present and future agreements, documents and/or instruments evidencing,
documenting, securing or otherwise relating to any or all of the indebtedness
evidenced by the Subordinated Notes, all as the same may from time to time be
amended, modified, extended, renewed or restated.
          “Junior Creditor Indebtedness” shall mean all of the present and
future indebtedness (principal, interest (including, without limitation,
interest accruing after the commencement of a bankruptcy proceeding by or
against Debtor), fees, collection costs and expenses and other amounts),
liabilities and obligations of Debtor to Junior Creditors evidenced by or
arising under any one or more of the Junior Creditor Documents, all whether
fixed or contingent, matured or unmatured, liquidated or unliquidated, and
whether arising under contract, in tort or otherwise.
          “Senior Creditor Collateral” shall mean all of the property and assets
of Debtor described on Exhibit A attached hereto and incorporated herein by
reference and all cash and non-cash proceeds thereof.
          “Senior Creditor Documents” shall mean that certain (a) Amended and
Restated Loan and Security Agreement between Senior Creditor, as lender, and
Debtor, as borrower, dated as of March 28, 2005, as amended by instrument dated
January 20,

 



--------------------------------------------------------------------------------



 



2006 (the “Senior Loan Agreement”) and (b) any and all present and future
agreements, documents and/or instruments evidencing, documenting, securing or
otherwise relating to any or all of the Senior Creditor Indebtedness, all as the
same may from time to time be amended, modified, extended, supplemented, renewed
or restated.
          “Senior Creditor Indebtedness” shall mean all of the present and
future indebtedness (principal, interest (including, without limitation,
interest accruing after the commencement of a bankruptcy proceeding by or
against Debtor), fees, collection costs and expenses and other amounts),
liabilities and obligations (including, without limitation, letter of credit
reimbursement obligations) of Debtor to Senior Creditor (including, without
limitation, all of the indebtedness evidenced by or arising under any one or
more of the Senior Creditor Documents), all whether fixed or contingent, matured
or unmatured, liquidated or unliquidated, and whether arising under contract, in
tort or otherwise.
          “Subordinated Notes” means those two certain Promissory Notes made by
Debtor to the order of each Junior Creditor, one in the principal amount of
$900,000.00 and one in the principal amount of $100,000, a true and correct copy
of each of which is annexed hereto as Exhibits B-1 and B-2 and made a part
hereof.
          “UCC” shall mean the Uniform Commercial Code, as in effect from time
to time in the State of Texas.
     2. Subordination. Subject to the provisions of Paragraph 3 hereof, Junior
Creditors hereby postpone and subordinate all of the Junior Creditor
Indebtedness to the full and final payment and discharge of the Senior Creditor
Indebtedness. Without limiting the generality of the foregoing, in the event of
any distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets
of Debtor or the proceeds thereof to creditors of Debtor or upon any
indebtedness of Debtor by reason of the liquidation, dissolution or other
winding up of Debtor or Debtor’s business or in the event of any sale,
receivership, insolvency or bankruptcy proceeding or assignment for the benefit
of creditors or any proceeding by or against Debtor for any relief under any
bankruptcy or insolvency laws relating to the relief of Debtor’s readjustment of
indebtedness, reorganization, composition or extension, then, and in any such
event, any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any of the Junior Creditor Indebtedness shall be payable and
delivered directly to Senior Creditor for application for the Senior Creditor
Indebtedness (whether or not the same is then due) until all of the Senior
Creditor Indebtedness has been fully paid and discharged. The Subordinated Notes
shall at all times bear a conspicuous legend that the Junior Creditor
Indebtedness evidenced thereby is subordinated to the Senior Creditor
Indebtedness pursuant to this Agreement. Debtor’s and Junior Creditors’ books
shall be marked to evidence the subordination of all of the Junior Creditor
Indebtedness to Senior Creditor. Senior Creditor is authorized to examine such
books from time to time and to make any notations required by this Agreement.
The provisions of this Paragraph 2 shall remain effective and binding upon
Junior Creditors, to the full extent of the Senior Creditor Indebtedness, even
if any of the Senior Creditor Indebtedness is avoided, equitably subordinated or
nullified in any bankruptcy case.

-2-



--------------------------------------------------------------------------------



 



     3. Permitted Payments. If and for so long as no Default or Event of Default
(as those terms are defined in the Senior Creditor Documents) exists at the
time, or would result from the making of such payment, Debtor may pay to Junior
Creditors, and Junior Creditors may accept and retain, any regularly scheduled
payments of interest only due and owing to Junior Creditors by Debtor under the
Subordinated Notes in accordance with their present tenor. Principal reduction
payments or prepayments of principal of any kind to Junior Creditors shall be
allowed only if made from Permitted Recapitalization Proceeds of Debtor where no
Default or Event of Default (as those terms are defined in the Senior Loan
Agreement) exists at the time or would result from making such payments. For
purposes of this Agreement, “Permitted Recapitalization Proceeds” means cash
proceeds from any recapitalization of Debtor or any subsidiary of Debtor
involving the public or private sale or issuance of one or more classes of
stock, bonds, debentures, notes or other equity or debt securities of Debtor.
     4. No Third Party Beneficiaries. All undertakings, agreements,
representations and warranties contained in this Agreement are solely for the
benefit of Junior Creditors and Senior Creditor and there are no other parties
(including, without limitation, Debtor) who are intended to be benefited in any
way by this Agreement. The existence of this Agreement shall not commit or
obligate Junior Creditors or Senior Creditor to make loans or extend credit to
Debtor.
     5. Standstill.
     (a) Notwithstanding anything to the contrary contained in the Junior
Creditor Documents:
          (1) Until Senior Creditor notifies Junior Creditors by certified mail,
return receipt requested, that Senior Creditor has exercised its right to
declare that all obligations of Debtor due to Senior Creditor under any of the
Senior Creditor Documents have become immediately due and payable as a result of
a Default or an Event of Default under the Senior Creditor Documents (the
“Notice of Acceleration”), Junior Creditors shall not have the right to take any
action with respect to the Junior Creditor Indebtedness, including, without
limitation, declaring an event of default, or accelerating the Junior Creditor
Indebtedness; and
          (2) Junior Creditors shall not have the right to institute any legal
action or to otherwise attempt to enforce Junior Creditor’s rights with respect
to the Junior Creditor Indebtedness until one hundred eighty (180) days after
Junior Creditor’s receipt of the Notice of Acceleration.
     6. Turnover of Senior Creditor Collateral Received by Junior Creditors. In
the event of any payment or distribution to Junior Creditors, or any of them, is
made from any of the Senior Creditor Collateral upon or with respect to any of
the Junior Creditor Indebtedness prior to the time all of the Senior Creditor
Indebtedness shall have been fully, finally and indefeasibly paid in cash and
all financing arrangements and commitments by and between Debtor and Senior
Creditor shall have been terminated (other than voluntary payments by Debtor to
Junior Creditors on the Junior Creditor Indebtedness to the extent permitted
under Paragraph 3 above), Junior Creditors shall receive and hold the same in
trust, as trustee, for the benefit of Senior

-3-



--------------------------------------------------------------------------------



 



Creditor and shall forthwith deliver the same to Senior Creditor in precisely
the form received (except for the endorsement or assignment of Junior Creditors
where necessary) for application against the Senior Creditor Indebtedness
whether due or not due, and, until so delivered, the same shall be in trust by
Junior Creditors as the property of Senior Creditor.
     7. Representations and Agreements of Junior Creditors and Debtor. Junior
Creditors, and each of them, and Debtor represent and warrant to, and covenant
and agree with, Senior Creditor that: (a) as of the date hereof the outstanding
principal balance of the Junior Creditor Indebtedness as defined herein is
$1,000,000.00; (b) Junior Creditors will provide Senior Creditor with written
notice of the declaration by Junior Creditors of any default or event of default
under any of the Junior Creditor Documents; (c) Junior Creditors agree not to
oppose, interfere with or otherwise attempt to prevent Senior Creditor from
enforcing its security interests in and/or liens on any of the Senior Creditor
Collateral or otherwise realizing upon any of the Senior Creditor Collateral;
(d) Junior Creditors and Debtor shall not amend, alter or modify any provision
of the Subordinated Notes without the prior written consent of Senior Creditor;
(e) Junior Creditors shall not commence or join with any other creditors of
Debtor in commencing any bankruptcy, reorganization, receivership or insolvency
proceeding against Debtor; and (f) neither Debtor nor any Junior Creditor
otherwise shall take or permit any action prejudicial to, or inconsistent with,
Senior Creditor’s priority position over Junior Creditors that is created by
this Agreement.
     8. Insurance Proceeds. In the event of the occurrence of any casualty with
respect to any of the Senior Creditor Collateral, Junior Creditors and Senior
Creditor agree that Senior Creditor shall have the sole and exclusive right to
adjust, compromise or settle any such loss with the insurer thereof, and to
collect and receive the proceeds from such insurer. Any proceeds of insurance in
excess of the Senior Creditor Indebtedness and other secured indebtedness of
Debtor will be available for payment of the Junior Creditor Indebtedness. Any
insurer shall be fully protected if it acts in reliance on the provisions of
this Paragraph 8.
     9. Waiver of Certain Rights. Each Junior Creditor hereby waives any and all
rights to (a) require Senior Creditor to marshal any property or assets of
Debtor or to resort to any of the property or assets of Debtor in any particular
order or manner; (b) require Senior Creditor to enforce any guaranty or any
security interest or lien given by any person or entity other than Debtor to
secure the payment of any or all of the Senior Creditor Indebtedness as a
condition precedent or concurrent to taking any action against or with respect
to the Senior Creditor Collateral; (c) commence any proceedings (whether through
the filing of an involuntary petition against Debtor or otherwise) under any
bankruptcy, insolvency, reorganization, receivership or similar laws for
arrangement of debts of Debtor; and/or (d) bring any action to contest the
validity, legality, enforceability, perfection, priority or avoidability of any
of the Senior Creditor Indebtedness, any of the Senior Creditor Documents or any
of the security interests and/or liens of Senior Creditor in or on any of the
Senior Creditor Collateral.
     10. Bankruptcy Financing Issues. This Agreement shall continue in full
force and effect after the filing of any petition for relief by or against
Debtor under the United States Bankruptcy Code (the “Code”) and all converted or
succeeding cases in

-4-



--------------------------------------------------------------------------------



 



respect thereof (all references herein to the Debtor being deemed to apply to
Debtor as debtor-in-possession and to a trustee for the Debtor), and shall apply
with full force and effect with respect to all Senior Creditor Collateral
acquired by the Debtor, and to all Senior Creditor Indebtedness and Junior
Creditor Indebtedness incurred by the Debtor, subsequent to such filing. If
Debtor shall become subject to a proceeding under the Code, and if Senior
Creditor shall desire to permit the use of cash collateral by Debtor or to
provide post-petition financing from Senior Creditor to Debtor, each Junior
Creditor agrees as follows: (a) adequate notice to Junior Creditors shall be
deemed to have been provided for such use of cash collateral or such
post-petition financing if Junior Creditors receive notice thereof at least
three (3) business days prior to the earlier of (i) any hearing on a request to
approve such use of cash collateral or such post-petition financing or (ii) the
date of entry of an order approving the same. No objection will be raised by
Junior Creditors to Senior Creditor’s motion for relief from the automatic stay
in any such proceeding to foreclose on, sell or otherwise realize upon the
Senior Creditor Collateral.
     11. Assignment of Junior Creditor Indebtedness. Each Junior Creditor
represents and warrants to Senior Creditor that it has not previously assigned
any interest in any of the Junior Creditor Indebtedness, that no other party
owns an interest in any of the Junior Creditor Indebtedness other than Junior
Creditors (whether as joint holders of the Junior Creditor Indebtedness, as
participants or otherwise) and that the entire Junior Creditor Indebtedness is
owed only to Junior Creditors. Each Junior Creditor covenants and agrees with
Senior Creditor that the entire Junior Creditor Indebtedness shall continue to
be owing only to Junior Creditors, unless such indebtedness is assigned
expressly subject to the terms, provisions and conditions of this Agreement, the
assignee of such indebtedness agrees in writing to be bound by the terms,
provisions and conditions of this Agreement and Junior Creditors shall have
delivered such executed assignment and assumption agreements to Senior Creditor.
     12. Term. This Agreement shall remain in full force and effect until all of
the Senior Creditor Indebtedness shall have been fully, finally and indefeasibly
paid in cash and all financing arrangements and commitments between Debtor and
Senior Creditor shall have been terminated. This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Senior Creditor Indebtedness is rescinded or must otherwise be
returned by Senior Creditor upon the insolvency, bankruptcy or reorganization of
Debtor or otherwise, all as though such payment had not been made. This is a
continuing agreement of subordination and Senior Creditor may continue to extend
credit or other financial accommodations and loan monies to or for the benefit
of Debtor, on the faith hereof, under the Senior Creditor Documents or otherwise
without notice to Junior Creditors.
     13. Amendment of Senior Creditor Indebtedness; Release of Senior Creditor
Collateral. Senior Creditor may at any time and from time to time (a) enter into
such agreements with Debtor as Senior Creditor may deem proper (i) increasing or
decreasing the principal amount of extending the time of payment of and/or
renewing or otherwise amending or altering the terms (including, without
limitation, the interest rates) of any or all of the Senior Creditor
Indebtedness and/or (ii) amending, modifying or otherwise altering the terms of
the Senior Creditor Documents and (b) exchange,

-5-



--------------------------------------------------------------------------------



 



sell, release, surrender or otherwise deal with any or all of the Senior
Creditor Collateral, all without in any way compromising or affecting this
Agreement.
     14. Reliance by Senior Creditor; Waiver of Notices; No Representations by
Senior Creditor; Management of Credit Facilities by Senior Creditor. All of the
Senior Creditor Indebtedness shall be deemed to have been made or incurred in
reliance upon this Agreement. Each Junior Creditor expressly waives all notice
of the acceptance by Senior Creditor of the provisions of this Agreement and all
other notices not specifically required pursuant to the terms of this Agreement.
Each Junior Creditor agrees that Senior Creditor has not made any representation
or warranty with respect to the due execution, legality, validity, completeness
or enforceability of any of the Senior Creditor Documents, the perfection or
priority of any security interest or lien securing any or all of the Senior
Creditor Indebtedness or the collectibility of any of the Senior Creditor
Indebtedness. Senior Creditor shall be entitled to manage and supervise its
credit facilities with Debtor in accordance with applicable law and its usual
business practices, modified from time to time as it deems appropriate under the
circumstances, without regard to the existence of any rights that any Junior
Creditor may have now or hereafter in or to any of the property or assets of
Debtor, and Senior Creditor shall have no liability to any Junior Creditor for
any loss, claim or damage allegedly suffered by any Junior Creditor in any
proceeding by Senior Creditor to foreclose or otherwise enforce any of its
security interests in and/or liens on any of the Senior Creditor Collateral.
     15. Financial Conditions of Borrower. Each Junior Creditor hereby assumes
responsibility for keeping itself informed of the financial condition of Debtor
and any and all guarantors of the Junior Creditor Indebtedness and of all other
circumstances bearing upon the risk of nonpayment of the Junior Creditor
Indebtedness that diligent inquiry would reveal and each Junior Creditor hereby
agrees that Senior Creditor shall have no duty to advise each Junior Creditor of
any information regarding such condition or any such circumstances.
     16. Notices. Any notice, request, demand, consent or other communication
hereunder shall be in writing and (a) delivered in person or (b) sent by
telecopy and confirmed by certified mail, return receipt requested and postage
pre-paid or (c) sent by certified mail, return receipt requested, to the
applicable party at its address or telecopy number set forth on the signature
pages hereof, or at such other address or telecopy number as any party hereto
may designate as its address for communications hereunder by notice so given.
Such notices shall be deemed effective on the day on which delivered or sent if
delivered in person or sent by telecopy, or on the third business day after the
day on which mailed, if sent by certified mail.
     17. Further Assurances. Each Junior Creditor hereby covenants and agrees at
its own expense to take any and all additional actions and execute, deliver,
file and/or record any and all additional agreements, documents and instruments
as may be necessary or as Senior Creditor may from time to time reasonably
request to effect the subordination and other provisions of this Agreement.
     18. Modifications in Writing. No amendment, modification, supplement,
termination, consent or waiver of or to any provision of this Agreement nor any
consent

-6-



--------------------------------------------------------------------------------



 



to any departure therefrom shall in any event be effective unless the same shall
be in writing and signed by or on behalf of each Junior Creditor and Senior
Creditor. Any waiver of any provision of this Agreement, and any consent to any
departure from the terms of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which given.
     19. Waivers; Failure or Delay. No failure or delay on the part of Junior
Creditors, or any one of them, or Senior Creditor in the exercise of any power,
right, remedy or privilege under this Agreement shall impair such power, right,
remedy or privilege or shall operate as a waiver thereof; nor shall any single
or partial exercise of any such power, right, remedy or privilege preclude any
other or further exercise of any other power, right, remedy or privilege. The
waiver of any such right, power, remedy or privilege with respect to particular
facts and circumstances shall not be deemed to be a waiver with respect to other
facts and circumstances.
     20. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.
     21. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Junior Creditors and Senior Creditor and their respective
successors and assigns.
     22. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the substantive
laws of the State of Texas (without reference to conflict of law principles).
EACH JUNIOR CREDITOR, DEBTOR AND SENIOR CREDITOR HEREBY IRREVOCABLY (A) CONSENT
AND SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF TEXAS, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND (B) WAIVE THE RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY ACTION IN WHICH JUNIOR CREDITORS (OR ANY ONE OF THEM), DEBTOR AND
SENIOR CREDITOR ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT.
     23. Equitable Remedies. Each party to this Agreement acknowledges that the
breach by it of any of the provisions of this Agreement is likely to cause
irreparable damage to the other parties. Therefore, the relief to which any
party shall be entitled in the event of any such breach or threatened breach
shall include, but not be limited to, a mandatory injunction for specific
performance, injunctive or other judicial relief to prevent a violation of any
of the provisions of this Agreement, damages and any other relief to which it
may be entitled at law or in equity.
     24. Attorneys’ Fees and Expenses. In the event of any dispute concerning
the meaning or interpretation of this Agreement which results in litigation, or
in the event of any litigation by a party hereto to enforce the provisions
hereof, the prevailing party

-7-



--------------------------------------------------------------------------------



 



shall be entitled to recover from the non-prevailing party, in addition to its
other damages, its reasonable attorneys’ fees and expenses and any actual court
costs incurred.
     25. Headings. Paragraph headings used in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement for any
purpose or affect the construction of this Agreement.
     26. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement. This Agreement shall become effective upon the execution and
delivery of a counterpart hereof by each of the parties hereto. Any signature
delivered by a party via facsimile shall be deemed to be an original signature
hereto.
     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

             
 
            JUNIOR CREDITORS:   XPONENTIAL, INC.    
 
           
 
  By:   /s/ Dwayne A. Moyers    
 
                    Dwayne A. Moyers, Chairman of         the Board, Chief
Executive Officer and         Vice President
 
                6400 Atlantic Boulevard, Suite 190         Norcross, Georgia
30071         Telecopy: 678-305-7213    
 
                CURTISWOOD CAPITAL, LLC    
 
           
 
  By:   /s/ Mark Eberle    
 
                Name: Mark Eberle         Title: Managing Director    
 
                104 Woodmont Boulevard, Suite 200         Nashville, Tennessee
37205         Telecopy: 615- 386-0412    

-8-



--------------------------------------------------------------------------------



 



              SENIOR CREDITOR:   TEXTRON FINANCIAL         CORPORATION    
 
           
 
  By:   /s/ Eric R. Hubbard    
 
                Name: Eric R. Hubbard         Title: Duly Authorized Signatory  
        11575 Great Oaks Parkway         Suite 210         Alpharetta, Georgia
30022         Attn: SVP — ABLG Portfolio Mgmt.         Telecopy: 770-360-1672  
 
 
            WITH A COPY TO:   11575 Great Oaks Parkway         Suite 210        
Alpharetta, Georgia 30022         Attn: ABLG Group Counsel         Telecopy:
770-360-1548    
 
            DEBTOR:   AMERICAN IRONHORSE         MOTORCYCLE COMPANY, INC.    
 
           
 
  By:   /s/ Robert A. Krause    
 
                Name: Robert A. Krause         Title: Chief Financial Officer  
        4600 Blue Mound Road         Fort Worth, Texas 7610         Telecopy:
817-665-2009    
 
            WITH A COPY TO:   Margaret E. Holland         Holland, Johns,
Schwartz & Penny, L.L.P.         306 West Seventh Street, Suite 500         Fort
Worth, Texas 76102-4982         Telecopy: 817-332-3140    

-9-